Order, entered on March 4,1964, reducing support payments, unanimously modified, on the law and on the facts, to the extent of denying respondent’s application for a reduction of support payments and reinstating the order of July 11, 1962 requiring respondent to pay $75 weekly for the support of petitioner wife and the four minor children of the marriage, together with $10 weekly on account of arrears, and, as so modified, affirmed, without costs. On. October 10, 1963 we affirmed the support order entered July 11, 1962. (Cassano v. Cassano, 19 A D 2d 861.) The record fails to support a change in circumstances since the date of our affirmance which would warrant a reduction of the support heretofore directed. Concur—Rabin, J. P., McNally, Stevens, Eager and Stener, JJ.